Citation Nr: 9927580	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969 and from April 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for acute and subacute peripheral 
neuropathy due to exposure to Agent Orange.  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in July 1998 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.


FINDING OF FACT

The veteran has not submitted competent evidence which 
indicates that his current peripheral neuropathy is related 
to exposure to Agent Orange while serving in Vietnam, nor may 
it be presumptively service connected under the provisions of 
38 C.F.R. § 3.309(e).


CONCLUSION OF LAW

The veteran's claim for service connection for acute and 
subacute peripheral neuropathy due to exposure to Agent 
Orange is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

In addition, under the provisions of 38 C.F.R. § 3.309(e) 
(1998), if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the diseases set 
forth in 38 C.F.R. § 3.309(e) shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  Further, according to 38 C.F.R. 
§ 3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Id.

Evidence relevant to the veteran's service connection claim 
includes service medical records for both periods of service, 
which are negative for any reported complaint or diagnosis 
of, or treatment for, peripheral neuropathy.

The first post-service evidence of relevant complaints is 
found in VA outpatient treatment notes dated in 1990.  In 
June of that year, the veteran complained of pain and 
numbness in the left hand, fingers, and wrist.  The veteran 
continued to complain of these symptoms in July and August, 
1990, and diagnoses included acute carpal tunnel syndrome and 
alteration of sensation, left hand and fingers.  Treatment at 
that time consisted of the use of an immobilizing left wrist 
splint.

The next instance of such complaints is found in treatment 
records dated from August 1994 to January 1995 from Cheyenne 
Internal Medicine and Neurology, P.C., a private health care 
facility.  Following electrodiagnostic testing in August 
1994, the veteran was found to suffer from bilateral median 
neuropathy at the level of the wrist and bilateral ulnar 
neuropathy at the level of the elbow.  

Following a subsequent electrodiagnostic study in November 
1994, the examiner stated that the veteran's symptoms of 
burning of the feet suggested peripheral neuropathy, although 
there was also some concern that this might represent 
anterior horn cell disease due to the presence of 
fasciculations in several of the muscles sampled.  

In January 1995, the veteran related that he had episodic 
numbness, with some cramping and weakness of the muscles.  
His spells of numbness usually began in the fingers and 
radiated up the shoulders to the face, and were associated 
with bilateral vision blurring and a right frontal headache.  
Although a formal diagnosis was not rendered, the examiner 
expressed concerns about the possibility of amyotrophic 
lateral sclerosis (ALS).

A week later, the veteran underwent electromyograph (EMG) and 
nerve conduction tests.  The examiner stated that he believed 
the veteran was suffering from benign fasciculations, and 
noted that there was no evidence that he was suffering from 
anterior horn cell disease, except for these fasciculations.

The veteran also was treated by VA during this timeframe for 
complaints of numbness and tingling in the hands.  At the 
time of VA treatment in July 1994, the veteran reported 
having experienced numbness and tingling in both hands for 
the previous 6 to 7 years when driving or working above 
shoulder level.  The examiner noted that the veteran had a 
history of cervical disc problems beginning in 1988 or 1989.  
Possible diagnoses were said to include cervical nerve root 
impingement, thoracic outlet syndrome, and carpal tunnel 
syndrome.  

The veteran underwent nerve conduction testing in August 
1994, the results of which indicated carpal tunnel syndrome, 
right greater than left, with some slowing at the elbow.  
Other diagnoses included right carpal tunnel syndrome in 
November 1994, and fasciculation in February 1995.  Diagnoses 
of peripheral neuropathy of unknown etiology were listed on 
VA discharge summaries dated in March 1995, April 1995, and 
November 1996.

In September 1996, the veteran underwent an examination at 
Platte Valley Medical Group, a private health care facility.  
At that time, the veteran complained of itching and burning 
in his feet, as well as numbness in the little and ring 
fingers of the left hand.  He reported that he had previously 
undergone a carpal tunnel release on the right which helped 
his right hand, although it still had a little numbness in 
it.  He also complained of cramps in his calves and numbness 
in his feet.  Following a neurological examination, the 
examiner diagnosed itching and burning and numbness in the 
feet of unclear etiology.  The examiner commented that the 
examination findings did not really support peripheral 
neuropathy, although his symptoms were suspicious for the 
disorder.  Other possible causes were said to include 
vascular insufficiency to the lower extremities and spinal 
stenosis.  

In January 1998, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  At that time, 
he stated that he believed that he was sprayed with Agent 
Orange on multiple occasions while serving in Vietnam.  He 
reported that he first sought treatment for peripheral 
neuropathy symptoms in 1994, although he suffered from such 
symptoms for years.  He acknowledged that he had had surgery 
for carpal tunnel syndrome in the right wrist, but stated 
that he believed that his peripheral neuropathy was 
different.  He described the symptoms of his carpal tunnel 
syndrome as cramping, hand splints, and pain, while his 
symptoms of peripheral neuropathy included numbness, burning, 
and a loss of dexterity.  He also stated that he suffered 
from these symptoms in the soles of his feet, fingers, and 
hands, as well as charley horse-type muscle contractions in 
his feet and legs.

A review of this evidence reveals that there is some question 
whether the veteran actually suffers from peripheral 
neuropathy.  Indeed, in recent years examiners have 
attributed the veteran's complaints of numbness and burning 
in the extremities to a host of disorders, including vascular 
insufficiency, spinal stenosis, fasciculations, cervical 
nerve root impingement, thoracic outlet syndrome, carpal 
tunnel syndrome, amyotrophic lateral sclerosis, and anterior 
horn cell disease.  In addition, the most recent study 
performed, i.e., the September 1996 neurological examination 
at Platte Valley Medical Group, concluded that while the 
veteran's reported symptoms were suspicious for a peripheral 
neuropathy, the "examination doesn't really support a 
peripheral neuropathy."

Nevertheless, the Board observes that diagnoses of peripheral 
neuropathy were listed on several VA discharge summaries, and 
peripheral neuropathy has been entertained as a possible 
cause of the veteran's symptomatology following other medical 
examinations.  In this regard, a review of the diseases which 
may be presumptively service connected under 38 C.F.R. 
§ 3.309(e) reveals that acute and subacute peripheral 
neuropathy is a listed disorder.  However, Note 2 to section 
3.309(e) clarifies that "[f]or purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  In this case, the veteran was first 
diagnosed with peripheral neuropathy in 1994, some 20 years 
following the latest date on which he could have been exposed 
to Agent Orange.  Therefore, the Board finds no medical 
evidence which would indicate that the veteran suffered from 
the disability defined in section 3.309(e), i.e., transient 
peripheral neuropathy that appears within months of exposure 
and resolves within two years of the date of onset.  
Therefore, the veteran is unable to take advantage of the 
presumptive provisions of this regulation, and must provide 
actual evidence that he was exposed to Agent Orange in 
service and, further, that his peripheral neuropathy is 
related to such exposure.

However, the only evidence contained in the claims file which 
would tend to establish that the veteran was exposed to Agent 
Orange in service, and further, that his peripheral 
neuropathy is related to such exposure, is the veteran's own 
contentions, as set forth in various correspondence received 
by VA and during the course of his January 1998 Travel Board 
hearing.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as the veteran has not been shown to be a medical expert, he 
is not qualified to express an authoritative and probative 
opinion regarding any medical causation of his peripheral 
neuropathy.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the veteran's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet.App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions.  

Accordingly, because the veteran has failed to produce any 
competent medical evidence of any connection between his 
peripheral neuropathy and his alleged Agent Orange exposure, 
or any other incident of service, his claim for service 
connection for acute and subacute peripheral neuropathy due 
to exposure to Agent Orange must be denied as not well 
grounded.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's service 
connection claim.  Although the veteran testified in January 
1998 that he had been treated by a Dr. Lowther at the 
Cheyenne, Wyoming VA Medical Center in 1994, the Board notes 
that the RO has since requested and received these records.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for service connection for acute and subacute 
peripheral neuropathy due to exposure to Agent Orange, and 
the reasons why the current claim must fail.  See Graves v. 
Brown, 9 Vet.App. 172, 173 (1996); Robinette v. Brown, 8 
Vet.App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for acute and subacute peripheral 
neuropathy due to exposure to Agent Orange is denied.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

